Case 1:18-cr-20175-MGC Document 180 Entered on FLSD Docket 04/20/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 18- 20175-CR-COOKE

     UNITED STATES OF AMERICA,

     vs.

     NIEVES SUAREZ,

           Defendant.
     ________________________________________/

            ORDER GRANTING MOTION TO MODIFY PRISON SENTENCE

             THIS MATTER is before me on Defendant’s Motion to Modify a Prison
     Sentence Pursuant to 18 U.S.C. § 3582 (c) Based on Extraordinary Circumstances
     (ECF No. 175). For the reasons discussed below, the motion is GRANTED.
             The Defendant is serving two concurrent sentences of 41 months followed by
     three years supervised release, also to run concurrently. Due to an extensive history
     of medical issues including diabetes, chronic asthma, respiratory and coronary
     issues, and prior cancer, the Defendant was designated to the Federal Medical
     Center (FMC) at Carswell, Texas.
             On March 27, 2020, Defendant’s counsel contacted the facility and requested
     the Defendant serve the remainder of her sentence on home confinement. (ECF No.
     175.2.) On March 31, 2020 the facility responded, saying that it “will be working to
     ensure [it] utilize[s] home confinement…to protect the health and safety of BOP staff
     and inmates in [its] custody.” (ECF No. 175.3).
             Having reviewed Defendant’s Motion and medical history, I find that there
     are “extraordinary and compelling reasons” warranting a compassionate release in
     this case. 1 Defendant’s health places her at a heightened risk of contracting COVID-


     1
       I am mindful that the United States in other similar cases has maintained that the Bureau of Prisons,
     pursuant to 18 U.S.C. § 3582 (c), must first address such requests before a defendant may request
     relief from the Court. I do not find that argument persuasive. “Instead, the exhaustion requirement
     in § 3582(c)(1)(A) merely controls who -- the BOP or defendant -- may move for compassionate
Case 1:18-cr-20175-MGC Document 180 Entered on FLSD Docket 04/20/2020 Page 2 of 2



     19, and the Attorney General has recognized the risk of infection and prioritized the
     release of vulnerable inmates to home confinement. (See ECF No. 175.1). However,
     it is clear that the breadth of this problem is immense and overwhelming for the
     Bureau of Prisons, which affects the Bureau’s ability to respond to these requests for
     release to home confinement in a timely manner. 2 A delayed response for this
     Defendant, given her health, medical history, and present prison conditions,
     increases her likelihood of contracting the virus. Defendant’s health history also
     increases the likelihood of serious illness resulting from contracting the virus.
             Accordingly, it is hereby ORDERED and ADJUDGED that Defendant’s
     Motion is GRANTED, and Defendant will serve the remainder of her sentence on
     home confinement.

             DONE and ORDERED in Chambers, in Miami, Florida, this 20th day of
     April 2020.




     release and when such a motion may be made.” United States v. Haney, No.19-00541 at 6 (S.D.N.Y
     April 13, 2020).
     2
       The Bureau’s email response to defense counsel’s letter highlights these challenges. (See ECF No.
     175.3). The email, which appears to be a generic response, simply states that: “FCI Anywhere is
     implementing the Bureau of Prisons’ guidance on mitigating the spread of COVID-19.” (ECF No.
     175.3)
